DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2015/0179728 in view of Youn et al. US 2014/0217373.


    PNG
    media_image1.png
    403
    478
    media_image1.png
    Greyscale

	Regarding claim 1, Kwon et al. Fig. 1A discloses a display apparatus comprising: 
a substrate 110 comprising a bending region BA between a first region PA and a second region NDA, the bending region BA being configured to be bent about a bending axis that extends in a first direction; 
a display unit DA on the substrate 110;  
10a first wiring unit 140 at the bending region BA, the first wiring unit 140 comprising a first bending portion Fig. 1A; 
a second wiring unit 140 at the bending region BA and spaced apart from the first wiring unit 140, the second wiring unit comprising a second bending portion Fig. 1A; 
a first insulating layer 150 between the substrate 110 and the first bending portion Figs. 1A, 1B, the 15first insulating layer comprising an inorganic material [0050]; and 
a second insulating layer 170 covering the first bending portion Fig. 1B and the second bending portion Fig. 1B, the second insulating layer comprising an organic material [0109]; 

Kwon et al. does not disclose wherein a width of the first wiring unit 140 and a width of the second wiring unit 140 along the first direction are different from each other. However, Youn et al. teaches a width of a first wiring unit and the width of a second wiring unit along a first direction are different from each other Figs. 1E-1L, [0012]-[0013]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the wiring unit of Kwon et al. with different widths along a first direction in order to reduce the strain to the wire from being bent in the bending area.
Regarding claim 2, Kwon as modified by Youn teaches the display apparatus of claim 1, wherein the first insulating layer 150 comprises a plurality of inorganic layers [0050], Kwon.  
Regarding clam 3, Kwon as modified by Youn teaches the display apparatus of claim 1, wherein the first wiring unit 140 comprises a data line configured to provide a data signal to the display unit [0053], Kwon.  
Regarding claim 4, Kwon as modified by Youn teaches the display apparatus of claim 1, wherein the second wiring unit comprises a power line configured to supply driving 5power to the display unit [0053], Kwon.    
Regarding claim 5, Kwon as modified by Youn teaches the display apparatus of claim 1,wherein the first bending portion and the second bending portion each extend in a second direction crossing the first direction on the bending area Fig. 1D, Kwon.  
claim 6, Kwon as modified by Youn teaches the display apparatus of claim 5, wherein the second direction is perpendicular to the first direction Fig. 1D, Kwon.  
Regarding claim 9, Kwon as modified by Youn teaches the display apparatus of claim 1, wherein 25the first region DA has an area greater than that of the second region PA, and the display unit is located in the first region Fig. 1A, Kwon.  
Regarding claim 10, Kwon as modified by Youn teaches the display apparatus of claim 1, wherein -42-1187645/411598-04762 an upper surface of the first insulating layer on which the first bending portion and the second bending portion are located is flat, Fig. 1B, Kwon.  
Regarding claim 1012, Kwon as modified by Youn teaches the display apparatus of claim 1, further comprising: 
a thin film transistor T comprising a semiconductor layer 172, a gate electrode 174, a source electrode 176, and a drain electrode 177, wherein the first bending portion and the second bending portion comprise a same material as the source electrode or the drain electrode [0071] Fig. 1B, Kwon.  
Regarding claim 13, Kwon as modified by Youn teaches the display apparatus of claim 12, wherein the first wiring unit comprises a same material as the gate electrode [0024], Youn.  
Regarding claim 14, Kwon as modified by Youn teaches the display apparatus of claim 1, wherein 20the first bending portion and the second bending portion comprise a same material [0071] Fig. 1B, Kwon.  
claim 16, Kwon as modified by Youn teaches the display apparatus of claim 1, wherein -43-1187645/411598-04762 the first wiring unit extends towards the display unit along a second direction crossing the first direction Fig. 1A.  
Regarding claim 17, Kwon as modified by Youn teaches the display apparatus of claim 1, further comprising first pads 190 and second pads 190 on one end of the substrate 110, wherein the first wiring unit 140 is connected to the first pads and the second wiring unit 140 is connected to the second pads .

Allowable Subject Matter
Claims 7, 8, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898